Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 6/22/2020 and IDS filed on 6/22/2020 and 7/31/2020. 
Claims 10-17 are pending.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (U.S. Pub. No. 2013/0162218 A1).

As per claim 10, Kang discloses:
A method for operating an electrical energy store system including at least two electrical energy store units, the method comprising the following steps:
a) ascertaining voltages of the at least two electrical energy store units (See Figure 1, i.e. 110 & Para [0028]-[0029], i.e. voltage of each cell –[prior art connect series battery cells , each cell considered as the energy store unit, as cited above]); 
b) ascertaining at least one first characteristic value of the ascertained voltages (See Para [0031]-[0034], i.e. calculates an amount of charged or discharged energy…by the sensor…degradation degree –[based on the voltage, prior art determine amount charge and/or discharge and/or degradation degree considered as the first characteristic value]) ; 
c) ascertaining, as a function of the ascertained at least one characteristic value, a charge voltage limiting value and/or a discharge voltage limiting value (See Para [0033]-[0036], i.e. varies a usable band range of battery … upper or lower limit, See Para [0072]-[0074], i.e. raising the upper limit of the voltage band –[based on the characteristic, the prior art adjust the usable band of the battery, the upper and/or lower limit for charging/discharging is considered as the limiting as cited above]); and 
d) operating the electrical energy store system as a function of the ascertained charge voltage limiting value and/or discharge voltage limiting value (See Figure 4, i.e. s350 - control charging … usable band range, See Para [0054]-[0076]).

As per claim 11, Kang discloses all of the features of claim 10 as discloses above wherein Kang also discloses wherein the at least one first characteristic value includes: (i) a first time derivative of the ascertained voltages, and/or (ii) a second time derivative of the ascertained voltages, and/or (iii) an average value of the ascertained voltages, st and 2nd) , include difference calculation, which correspond to the deviation as cited above]).

As per claim 12, Kang discloses all of the features of claim 10 as discloses above wherein Kang also discloses step: e) detecting an error in a voltage detection of an electrical energy store unit of the electrical energy store system (See Para [0040], i.e. sensor 120 encompass an error).

As per claim 13, Kang discloses all of the features of claim 10 as discloses above wherein Kang also discloses steps: f) ascertaining an electric current flowing into or out of at least one of the electrical energy store units ; and g) ascertaining at least one second characteristic value of the ascertained electric current; wherein the charge voltage limiting value and/or the discharge voltage limiting value additionally being ascertained as a function of the ascertained at least one second characteristic value (See Para [0031], i.e. current values…sensor 120, See Para [0033]-[0036], i.e. varies a usable band range of battery … upper or lower limit, See Para [0072]-[0074], i.e. raising the upper limit of the voltage band).

As per claim 14, Kang discloses all of the features of claim 10 as discloses above wherein Kang also discloses steps: h) ascertaining temperatures of the at least two 

As per claim 15, Kang discloses:
A device for operating an electrical energy store system including at least two electrical energy store units, the device including an electronic control unit (See Figure 1, i.e. control 130), the electronic control unit configured to:
a) ascertain voltages of the at least two electrical energy store units (See Figure 1, i.e. 110 & Para [0028]-[0029], i.e. voltage of each cell –[prior art connect series battery cells , each cell considered as the energy store unit, as cited above]); 
b) ascertain at least one first characteristic value of the ascertained voltages (See Para [0031]-[0034], i.e. calculates an amount of charged or discharged energy…by the sensor…degradation degree –[based on the voltage, prior art determine amount charge and/or discharge and/or degradation degree considered as the first characteristic value]) ; 
c) ascertain, as a function of the ascertained at least one characteristic value, a charge voltage limiting value and/or a discharge voltage limiting value (See Para [0033]-[0036], i.e. varies a usable band range of battery … upper or lower based on the characteristic, the prior art adjust the usable band of the battery, the upper and/or lower limit for charging/discharging is considered as the limiting as cited above]); and 
d) operate the electrical energy store system as a function of the ascertained charge voltage limiting value and/or discharge voltage limiting value (See Figure 4, i.e. s350 - control charging … usable band range, See Para [0054]-[0076]).

As per claim 16, Kang discloses:
An electrical energy store system, comprising: at least two electrical energy store units; and a device for operating an electrical energy store system including the at least two electrical energy store units, the device including an electronic control unit (See Figure 1, i.e. control 130 … cells of battery 110), the electronic control unit configured to:
a) ascertain voltages of the at least two electrical energy store units (See Figure 1, i.e. 110 & Para [0028]-[0029], i.e. voltage of each cell –[prior art connect series battery cells , each cell considered as the energy store unit, as cited above]); 
b) ascertain at least one first characteristic value of the ascertained voltages (See Para [0031]-[0034], i.e. calculates an amount of charged or discharged energy…by the sensor…degradation degree –[based on the voltage, prior art determine amount charge and/or discharge and/or degradation degree considered as the first characteristic value]) ; 
c) ascertain, as a function of the ascertained at least one characteristic value, a charge voltage limiting value and/or a discharge voltage limiting value (See Para [0033]-[0036], i.e. varies a usable band range of battery … upper or lower limit, See Para [0072]-[0074], i.e. raising the upper limit of the voltage band –[based on the characteristic, the prior art adjust the usable band of the battery, the upper and/or lower limit for charging/discharging is considered as the limiting as cited above]); and 
d) operate the electrical energy store system as a function of the ascertained charge voltage limiting value and/or discharge voltage limiting value (See Figure 4, i.e. s350 - control charging … usable band range, See Para [0054]-[0076]).

As per claim 17, Kang discloses:
A non-transitory machine-readable storage medium on which is stored a computer program for operating an electrical energy store system including at least two electrical energy store units, the computer program, when executed by an electronic control unit  (See Figure 1, i.e. control 130 … cells of battery 110), causing the electronic control unit to perform the following steps: 
a) ascertaining voltages of the at least two electrical energy store units (See Figure 1, i.e. 110 & Para [0028]-[0029], i.e. voltage of each cell –[prior art connect series battery cells , each cell considered as the energy store unit, as cited above]); 
b) ascertaining at least one first characteristic value of the ascertained voltages (See Para [0031]-[0034], i.e. calculates an amount of charged or discharged energy…by the sensor…degradation degree –[based on the voltage, prior art determine amount charge and/or discharge and/or degradation degree considered as the first characteristic value]) ;
c) ascertaining, as a function of the ascertained at least one characteristic value, a charge voltage limiting value and/or a discharge voltage limiting value (See Para [0033]-[0036], i.e. varies a usable band range of battery … upper or lower limit, See Para [0072]-[0074], i.e. raising the upper limit of the voltage band –[based on the characteristic, the prior art adjust the usable band of the battery, the upper and/or lower limit for charging/discharging is considered as the limiting as cited above]); and 
d) operating the electrical energy store system as a function of the ascertained charge voltage limiting value and/or discharge voltage limiting value (See Figure 4, i.e. s350 - control charging … usable band range, See Para [0054]-[0076]).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHA T NGUYEN/           Primary Examiner, Art Unit 2851